 Case 1:21-cv-01180-CFC Document 11 Filed 09/21/21 Page 1 of 3 PageID #: 687




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

CANDID CARE CO.,                            )
                                            )
                   Plaintiff,               )
                                            )
             v.                                     C.A. No. 21-cv-1180 (CFC)
                                            )
SMILEDIRECTCLUB, LLC,                       )
                                            )
                   Defendant.               )
                                            )

        MOTION AND ORDER FOR ADMISSION PRO HAC VICE

      Pursuant to Local Rule 83.5 and the attached certification, counsel moves for

the admission pro hac vice of Cynthia J. Rigsby to represent Defendant

SmileDirectClub, LLC in this matter.


Dated: September 21, 2021


                                                   /s/ Kenneth L. Dorsney
                                                Kenneth L. Dorsney (#3726)
                                                Cortlan S. Hitch (#6720)
                                                MORRIS JAMES LLP
                                                500 Delaware Avenue, Suite 1500
                                                Wilmington, DE 19801
                                                (302) 888-6800
                                                kdorsney@morrisjames.com
                                                chitch@morrisjames.com

                                                Attorneys for Defendant
                                                SmileDirectClub, LLC




                                        1
 Case 1:21-cv-01180-CFC Document 11 Filed 09/21/21 Page 2 of 3 PageID #: 688




                      ORDER GRANTING MOTION

      IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is

granted.


Date: __________________     _____________________________________
                                  United States District Chief Judge




                                      2
 Case 1:21-cv-01180-CFC Document 11 Filed 09/21/21 Page 3 of 3 PageID #: 689




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court, am admitted, practicing and in good standing as a member of the Bar of

Wisconsin and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of

this Court for any alleged misconduct which occurs in the preparation or course of

this action. I also certify that I am generally familiar with this Court’s Local Rules.

In accordance with Standing Order for District Court Fund effective 9/1/16, I further

certify that the annual fee of $25.00 has been paid to the Clerk of Court, or, if not

paid previously, the fee payment will be submitted to the Clerk’s Office upon the

filing of this motion.

Signed: /s/Cynthia J. Rigsby
Date: September 21, 2021
Cynthia J. Rigsby
FOLEY & LARDNER LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202
(414) 271-2400
crigsby@foley.com




                                          3
